Granger, J.
This cause, on its merits, has been determined in this court at this term by affirming the judgment of the district court in dismissing the petition. This appeal was taken from an order by the district court dissolving a temporary injunction before the trial of the main case in the court below. The only interest of the parties on this appeal now must be one of costs.
*452On this appeal it is contended that because of the condition of the pleadings the plaintiff was entitled to a trial on the merits before the injunction could be properly dissolved. The point on the pleadings is that the answer did not deny the material allegations of the bill, but only presented new matter in avoidance. To our minds, the answer contains a plain denial of the equities of the petition. It is true that the answer makes admissions of many facts, but it also contains denials, and, taking from the petition the averments that are denied, it would be divested of every equity on which relief could be based. Upon the question of the sufficiency of the showing to dissolve the injunction, it is only necessary to say that the record does not show that the court, in dissolving the injunction, abused its discretion, in the absence of which this court does .not interfere on appeal. Walker v. Stone, 70 Iowa, 105. In view of the situation of the cáse, it is not important to discuss the evidence. Some of the questions argued on this appeal are considered in the main case.
The restraining order granted by the chief justice of this court is revoked, and the order of the district court is AFFIRMED.